STATEMENT OP THE CASE
REYNOLDS, J.
Plaintiff claims title to 308 acres of land situated in Jackson parish, Louisiana, described as the E% of SE14 of Section 19, less twelve acres off *539the west side; and the WYz of SW%; SE% of SW%; and N% of SE% of Section 20; all in Township 17 North, Range 3 West; and that defendant is in possession of the same as a trespasser.
They allege that S. A. Eiland, Mollie Eiland and A. H. Eiland were the sole and only heirs of Elam Eiland and his wife, Mrs. T. C. Eiland, and that they inherited from their said parents at the time of their death the land in dispute in this case.
That A. H. Eiland died in the year 1914 intestate and without issue and that they inherited his undivided one-third interest in the lands in controversy in the proportions of one-half to S. A. Eiland and the other half jointly by the other plaintiffs.
Defendant claims to have inherited the land from her mother, Mrs. G. E. Eiland, wife of A. H. Eiland, and that her mother inherited the land by the last will and testament of A. H. Eiland, and that A. H. Eiland an undivided third by inheritance from his father and mother and an undivided two-thirds by purchase from her brother and sister, S. A. Eiland and Mrs. Mollie Eiland Finley.
Defendant also filed in support of her title a plea of ten years’ prescription.
On these issues the case was tried and there was judgment sustaining defendant’s title to the property in dispute under the plea of ten years’ prescription. Plaintiffs have appealed.
OPINION
Defendant in this case relied with great confidence on what she says is a deed from S. A. Eiland and M. S. Finley and husband, W. M. Finley, to A. H. Eiland, executed under what she contends was a power of attorney to B. F. Smith.
Plaintiffs contend with equal confidence that said pretended deed and pretended power of attorney are entirely insufficient to constitute a transfer of real estate.
We have not found it necessary to pass on that question, for the reason that we find in the evidence the last will and testament of A. H. Eiland reading as follows:
“Will of A. H. Eiland
“I, A. H. Eiland, of Jackson parish, State of Louisiana, being in sound mind and understanding and wishing to make disposition of my property in prospect of my death, do make this, my last will and testament. To my wife, Griezzee E. Eiland, 308 acres of land situated in Jackson parish, Louisiana, known as the E'Yz of SE less 12 a on W side Sec. 19 WYz of SW SE of SW S2 of SE NE of SE Sec. 20 T. 17 R. 3 W.
“This will has been entirely written, dated and signed by me on this the 14th day of April, 1914.
“Attest: A. H. Eiland.
“William Grigsby.
“E. Blume, M. D.
“J. J. Causey, Jr.
“P. W. Grigsby.
“M. V. Grigsby.”
This will was duly probated before the District Judge of Jackson, parish, Louisiana, Cas Moss, on November 11, 1914, and, on the same day, the following order was signed by him:
“ORDER
“Considering the above and foregoing it is ordered that Mrs. G. E. Eiland, widow of A. H. Eiland, deceased, be confirmed as universal legatee of all the property mentioned in the will of the said A. H. Eiland, deceased; and that she be, and is hereby recognized as owner of all the real estate referred to in the petition and will attached thereto; and that she be sent into full possession of same.
“Thus done, read and signed in open court on this, the 11th . day of November. A. D. 1914. Cas Moss.
Judge of Fifth District Court.”
*540This will and the ordering it executed were filed for record on November 11, 1914, and duly recorded in conveyance record R at pages 653 and 654 of the records of Jackson parish, Louisiana, on November 11, 1914.
Under the evidence it appears clearly established that defendant, Mrs. Rush Noah, and her authors in title, Mrs. Griezzee E. Eiland, had actual possession as owner of the land 'in dispute for more than ten years prior to the filing of this suit under recorded title translative of property.
Under the authority of Sides vs. Nettles, 7 Robinson 170, and Griffon vs. Blanc, 12 La. Ann. 6, the defendant acquired title to the land in controversy by ten years’ prescription good against all the world.
For the reasons assigned, it is ordered, adjudged and decreed that the judgment appealed from be affirmed.